Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending.  Claims 1-9 stand amended.
Priority
Instant application 17165344, filed 02/02/2021 claims benefit as follows:

    PNG
    media_image1.png
    72
    203
    media_image1.png
    Greyscale
.
The foreign document is not in English.
Response to Applicant Argument/Amendment
	In view of Applicant amendment, the objections of record are withdrawn.
	In view of Applicant amendment to correct the “Me” versus “M” recitation in the claim, the 112 second paragraph rejection is withdrawn.
	In view of Applicant argument the 103 rejection of record is withdrawn.  This action is non-final because the 103 was withdrawn due to argument and the new 103 was not necessitated by amendment.

Claims Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatenable over US-7501534 (“the ‘534 patent”).
The ‘534 patent teaches the synthesis of sulfur-containing alkoxysilanes using water and alcohol as a solvent by reaction with metal sulfides for example.

    PNG
    media_image2.png
    343
    271
    media_image2.png
    Greyscale
 and including:  
    PNG
    media_image3.png
    116
    178
    media_image3.png
    Greyscale
.
The ‘534 patent teaches water and alcohols as a solvent, for example:

    PNG
    media_image4.png
    299
    277
    media_image4.png
    Greyscale
.
The ‘534 patent teaches a water content of 51% or more, thus, the ‘534 patent fails to teach a water content from 5-40%.
However, it would have been prima facie obvious to one having ordinary skill in the art to change the concentration of solvents because solvent concentrations are result effective variables and the amount of solvents impacts the solubility of the reaction contents.  Absent criticality of a specific concentration shown inside and outside of the range this concentration is viewed as a result effective variable and criticality has not been established.
The ‘534 patent teaches removing the solvent by distillation and filtration:
(76)    The solvent/water mixture can be removed at a pressure of from 800 mbar to 10 mbar, preferably by distillation. The solvent/water mixture may contain ethanol.

(79)    The working-up of the crude product suspension may include filtration and separation of solid constituents. The working-up of the crude product suspension may include a distillation and separation of volatile constituents. The working-up of the crude product suspension may include first a distillation and then a filtration.

The ‘534 patent fails to explicitly teach recycling however, the ‘534 patent teaches the rationale to “recycle” or to use solvents to remove water during work-up steps:
(71)    During the working-up of the crude products, the alcoholic solvents can be removed in vacuo and at elevated temperature. water-entraining substances (azeotrope formers) known to the person skilled in the art may be added and used in order to separate off not only the solvent but also water in vacuo at elevated temperature. The water present in the crude product can be removed in vacuo at elevated temperature from the crude product or the end product. Auxiliaries and apparatuses known to the person skilled in the art can be used for separating off solvent, azeotrope former and water.

It would have been prima facie obvious to add additional solvent into step a in order to remove water from the product.  One skilled in the art would be motivated to have a higher quality product without water as a by-product.  One skilled in the art would expect success because the use of azeotropic distillation to remove water is known in the same field of endeavor.  The azeoptropic distillation (ethanol/water) is the same one used in the instant specification.
The ‘534 patent teaches overlapping temperatures.  For example:
(70)    The reaction can be effected at temperatures between 0 and 180.degree. C., preferably between 70 and 150.degree. C., particularly preferably between 70 and 125.degree. C.

The ‘534 patent teaches overlapping products (see products resulting from starting materials above, and genus for example).  
The ‘534 patent fails to explicitly teach parallel steps.  However, rearranging the order of steps is viewed as a change of sequence, and in addition the teaching of azeoptropic distillation is takes place while the contents of a are combined.
The ‘534 patent teaches batches:
(306)    High conversions in short batch times and at temperatures which are technically easy to realize are a further advantage of the process according to the invention.

The ‘534 patent teaches centrifuges:
(72)    Vertical tube evaporators, horizontal tube evaporators, inclined evaporators, falling-film evaporators, plate-type evaporators, blowpipe evaporators, rotor evaporators, centrifugal evaporators, screw evaporators, thin-film evaporators and thin-film strippers can preferably be used. 

The ‘534 patent teaches wetting agents such as glass:
(74)    The reaction can preferably be effected in corrosion-resistant reaction vessels or autoclaves, for example of glass, Teflon, enameled or coated steel, Hastelloy or tantalum.

Based on the specification these meet the limitations of a wetting agent (see spec page 9 15 to 20 for example).
Further, overlapping pressures are taught in addition to temperatures and distillation as above:
(76)    The solvent /water mixture can be removed at a pressure of from 800 mbar to 10 mbar, preferably by distillation. The solvent /water mixture may contain ethanol.


Conclusion
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622